Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending in the present application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 13 August 2020 was considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1, 4, and 19, prior art reference Nam (US 2018/0136515), now made of record, discloses an array of parallel, elongated support-ribs 110 on a face of a substrate with channels between adjacent support-ribs (Figs. 1, 2, 5); each support-rib having a cross-sectional profile with a proximal end located closest to the substrate and a distal end located farthest from the substrate, and sides facing the channels and extending from the proximal end to the distal end (Figs. 4, 5); the sides of the support-ribs are inclined to one side (Fig. 4, embodiment on the far right), the sides including an inner-side which leans towards and faces the substrate and an upper-side opposite of the inner-side and facing away from the substrate (Fig. 4, embodiment on the far right); 15° <= A92, <=75°, where A92 is a smallest angle between a plane and the face of the substrate (Fig. 4; para. 45 discloses acute angle being between 0° and 90°, which overlaps the claimed range); a wire 120 on the upper-side and the distal end of each support-rib (Figs. 1, 4), each wire being separate from wires on adjacent support-ribs (Fig. 5).  
However, Nam does not explicitly disclose that the plane extends along a length of each support-rib through a center of the support-rib from the proximal end to the distal end, and that the support-ribs and the substrate are transparent, and the wire is reflective, across the ultraviolet spectrum, the visible spectrum, the infrared spectrum, or combinations thereof.
Prior art reference Kaida (US 2011/0286094), now made of record, discloses that the support-ribs 12 and the substrate 14 are transparent (Fig. 3; paras 40, 45), and the wire 20 is reflective, across the ultraviolet spectrum, the visible spectrum, the infrared spectrum, or combinations thereof (para. 50).
However, neither Nam nor Kaida explicitly discloses that the plane extends along a length of each support-rib through a center of the support-rib from the proximal end to the distal end, essentially bisecting each support-rib and requiring that the support-rib in its entirety lean uniformly at an angle less than 90° with respect to a line normal to the surface of the substrate.
Regarding claims 2-3, 5-18, and 20 because they depend upon either claim 1, claim 4 or claim 19, they are likewise allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA DAVISON whose telephone number is (313)446-4819. The examiner can normally be reached M-F 10:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELA K DAVISON/Primary Examiner, Art Unit 2871